Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 8-18 are allowable because the prior arts fail to teach or suggest a first set of inverters coupled between the second power supply rail of a last circuitry of the chain and ground, wherein each inverter of the first set of inverters is coupled to a corresponding first inverter of a circuitry of the chain via a first capacitor; and a second set of inverters coupled between the second power supply rail of a last circuitry of the chain and ground, wherein each inverter of the second set of inverters is coupled to the second inverter of the corresponding circuitry of the chain via a second capacitor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/QUAN TRA/
Primary Examiner
Art Unit 2842